Exhibit 10.1
AGREEMENT




This Agreement and Mutual Release (the “Agreement”), dated June 1, 2010 is
entered into by GEC Holding, LLC, a Delaware limited liability company (“GEC”),
Frederick M. Pevow, Jr., an individual and sole member of GEC (together with
GEC, “Pevow”), and Gateway Energy Corporation, a Delaware corporation (the
“Company”).
 
WHEREAS, Pevow has been conducting the consent solicitation (the “Consent
Solicitation”) described in the definitive consent statement on Schedule 14A
filed by Pevow with the Securities and Exchange Commission (the “SEC”) on
April 2, 2010 (the “Consent Statement”).
 
WHEREAS, on May 18 and 19, 2010, six members of the board of directors of the
Company (the “Board”) resigned (the “Resignations”), which resulted in six
vacancies on the Board and John A. Raasch (“Raasch”) remaining as the sole
member of the Board.
 
WHEREAS, pursuant to the powers granted to the Board under Article II, Section 2
of the Bylaws of the Company, Raasch has the power to appoint directors to fill
the vacancies created by the Resignations.
 
WHEREAS, in reliance upon the terms and conditions of this Agreement, Raasch
intends to appoint directors to fill vacancies created by the Resignations as
set forth herein.
 
WHEREAS, the Company and Pevow have agreed that it is in their mutual interests
to enter into this Agreement, among other things, to set forth certain
agreements concerning the composition of the Board, the resolution of the
Consent Solicitation and certain other matters, as hereinafter described.
 
NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties and agreements contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto mutually agree as follows:
 
1.   Pursuant to the powers granted to the Board under Article II, Section 2 of
the Bylaws of the Company (the “Bylaws”), the Board shall promptly appoint (and
in no event later than June 2, 2010) the following persons as directors to fill
the vacancies created by the Resignations:  Frederick M. Pevow, Jr., Perin Greg
deGeurin, David F. Huff, John O. Niemann, Jr., Paul G. VanderLinden, III and a
seventh director to be mutually agreed upon (acting in good faith) by Pevow, the
Company and John Raasch promptly following the date hereof (such persons who are
appointed to the Board being referred to collectively here as the “Appointed
Directors”).  Upon the appointment of the five individuals noted in the
foregoing sentence (which shall be evidenced by board resolutions in form and
substance reasonably satisfactory to Pevow) and subject to the continued
satisfaction of Sections 2 through 6, Pevow shall immediately cease all efforts,
direct or indirect, in furtherance of the Consent Solicitation and shall not
deliver or otherwise use any stockholder consents obtained in the Consent
Solicitation.  At the same time, the Company shall immediately cease all direct
or indirect consent revocation activities relating to the Consent Solicitation.
 
 
 

--------------------------------------------------------------------------------

 
2.   The Appointed Directors and Raasch shall serve as directors on the Board
through the conclusion of the Company’s 2010 annual meeting of the stockholders
(including through any adjournments or postponements thereof) scheduled for
August 18, 2010 (the “2010 Annual Meeting”), or until their successors are duly
elected and qualified.
 
3.   Each of the Company and Pevow shall use its reasonable best efforts to
cause the Board and the Nominating Committee thereof to nominate each of the
Appointed Directors or any Replacement Candidate (as defined below) and Raasch
(together, the “2010 Nominees”) (other than in the case of her, his or their
inability or refusal to serve), to stand for election as directors at the 2010
Annual Meeting of stockholders.
 
4.   Each of the Company and Pevow shall use its reasonable best efforts to
support the election to the Board of each of the 2010 Nominees at the 2010
Annual Meeting, including, without limitation, recommending that the Company’s
stockholders vote in favor of the election of the 2010 Nominees and soliciting
proxies in favor of the election of the 2010 Nominees.
 
5.   In the case of the death, disability or resignation of any Appointed
Director (or any replacement therefor), Pevow shall have the exclusive right to
identify a candidate to serve as a replacement director to the Nominating
Committee (a “Replacement Candidate”).  The Replacement Candidate shall be
promptly reviewed and recommended by the Nominating Committee of the Board and
elected by the Board, provided that the Nominating Committee or the Board does
not advance a reasonable objection to such Replacement Candidate (in which case
such Replacement Candidate shall not be recommended or elected, as the case may
be), and provided further that if the Nominating Committee or the Board does
advance a reasonable objection to such Replacement Candidate, Pevow shall be
entitled to designate a further Replacement Candidate subject to the terms
herein, until such time as a Replacement Candidate is elected to the Board.  In
the event that the Board or the Nominating Committee objects (whether reasonably
or otherwise) to any Replacement Candidate designated by Pevow, the Board shall
waive the provisions of Article I, Section 1 of the Bylaws with respect to any
nominees for director Pevow wishes to submit for stockholder action at the 2010
Annual Meeting.
 
6.   The Company shall issue a press release substantially in the form attached
hereto as Exhibit B (the “Press Release”) as soon as practicable on or after the
date hereof (and in no event later than June 2, 2010) and the Company shall file
a corresponding Form 8-K that includes both the Press Release and this
Agreement.  Pevow shall file a corresponding amendment to its Schedule 13D
originally filed with the SEC on February 11, 2010 (as amended, the “Schedule
13D”).  Neither of the Company nor Pevow shall make any public announcement or
statement that is inconsistent with or contrary to the statements made in the
Press Release, except as required by law or the rules of any stock exchange or
with the prior written consent of the other party.
 
 
2

--------------------------------------------------------------------------------

 
7.   In the event that the Board elects Pevow as Chief Executive Officer and
President of the Company and Pevow agrees to so serve, his initial base salary
shall be at a rate of $175,000 until the Company’s 2011 annual meeting of the
stockholders and the Board and Mr. Pevow shall promptly negotiate in good faith
a mutually agreeable employment agreement, which employment agreement would set
forth Mr. Pevow’s entire compensation package, including such base salary,
benefits and the terms of any incentive or equity compensation.
 
8.   Each of the Company and Pevow acknowledge and agree that (a) a breach or a
threatened breach by either party hereto may give rise to irreparable injury
inadequately compensable in damages and accordingly each party shall be entitled
to injunctive relief, without proof of actual damages, to prevent a breach or
threatened breach of the provisions hereof and to enforce specifically the terms
and provisions hereof solely in the Court of Chancery of the State of Delaware,
(b) no party shall plead in defense for any such relief that there would be an
adequate remedy at law, (c) any applicable right or requirement that a bond be
posted by either party is waived and (d) such remedies shall not be the
exclusive remedies for a breach of this Agreement, but will be in addition to
all other remedies available at law or in equity.  Each of the parties hereto
expressly acknowledges and agrees that sufficient consideration was delivered to
it in connection with its agreements hereunder and each agrees not to raise lack
of consideration as a defense against the enforcement of this Agreement.
 
9.   Pevow, for the benefit of the Company and each of the Company’s present and
former officers, directors, agents, employees, attorneys and assigns, in their
capacity as such (the Company and each such person being a “Company Released
Person”), hereby forever waives and releases, and covenants not to sue, any of
the Company Released Persons for any individual claim or cause of action based
on any act, omission, or failure to act by the Company Released Persons, whether
known or unknown, which act, omission or failure to act occurred prior to the
date hereof in connection with the Resignations, the termination of, and
severance payments to, Robert Panico and Christopher Rasmussen (but only to the
extent disclosed in the Company’s Form 8-K filed with the SEC on May 26, 2010),
the Consent Solicitation and the Company’s defense thereof including the
Company’s consent revocation solicitation; provided, however, this waiver and
release and covenant not to sue shall not include the right to sue to enforce
the terms of this Agreement and does not extend to acts which are criminal or
which do not relate to the Consent Solicitation.
 
10.   The Company, for the benefit of Pevow and each of Pevow’s present and
former officers, directors, stockholders, Board nominees, agents, employees,
attorneys and assigns, in their capacity as such (each such person being a
“Pevow Released Person”), hereby forever waives and releases and covenants not
to sue, for any claim or cause of action based on any act, omission or failure
to act by such Pevow Released Person, whether known or unknown, which act,
omission or failure to act occurred prior to the date hereof in connection with
the Consent Solicitation and the Company’s defense thereof; provided, however,
that this waiver and release and covenant not to sue shall not include the right
to sue to enforce the terms of this Agreement and does not extend to acts which
are criminal or which do not relate to the Consent Solicitation.
 
11.   All notices and other communications under this Agreement shall be in
writing and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person or by facsimile, or by Federal Express or
registered or certified mail, postage pre-paid, return receipt requested, as
follows:
 
 
 
3

--------------------------------------------------------------------------------

 
If to the Company:
 
Gateway Energy Corporation
1415 Louisiana, Suite 4100
Houston, TX 77001
Fax:  (713) 336-0855


with a copy (which shall not constitute notice) to:


Craig L. Evans
Stinson Morrison Hecker LLP
1201 Walnut, Suite 2900
Kansas City, MO 64106
Fax:  (816) 412-1129


If to Pevow:


Mr. Frederick M. Pevow, Jr.
GEC Holding, LLC
910 Oak Valley Drive
Houston, TX 77024
Fax:  (713) 722-0858


with a copy (which shall not constitute notice) to:


Timothy D. Rampe
Davis Graham & Stubbs LLP
1550 Seventeenth Street
Denver, CO 80202
Fax:  (303) 893-1379


12.   This Agreement may be executed by the signatories hereto in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
 
13.   Each of the parties hereto (a) consents to submit itself to the personal
jurisdiction of the Court of Chancery of the State of Delaware in the event any
dispute arises out of this Agreement or the transactions contemplated by this
Agreement, (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from such court, (c) agrees
that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than the Court of
Chancery of the State of Delaware, and each of the parties irrevocably waives
the right to trial by jury, (d) agrees to waive any bonding requirement under
any applicable law, in the case any other party seeks to enforce the terms by
way of equitable relief and (e) irrevocably consents to service of process by
first class certified mail, return receipt requested, postage prepaid, to the
address of such party’s principal place of business or as otherwise provided by
applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.
 
 
4

--------------------------------------------------------------------------------

 
14.   This Agreement constitutes the only agreement among the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations and discussions whether oral or written.  This
Agreement shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.  This Agreement may not be assigned by any
party without the express written consent of the other parties.  No amendment,
modification, supplement or waiver of any provision of this Agreement may in any
event be effective unless in writing and signed by the party or parties affected
thereby.  This Agreement is not intended to confer upon any person other than
the parties hereto any rights or remedies hereunder.
 
15.   The Company represents and warrants that, subject to applicable Delaware
corporate law, (a) the Company has the power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby, (b) this Agreement has been duly and validly
authorized, executed and delivered by the Company, constitutes a valid and
binding obligation and agreement of the Company and is enforceable against the
Company in accordance with its terms and (c) neither the execution of this
Agreement nor the consummation of any of the transactions contemplated hereby
nor the fulfillment of any of the terms hereof will conflict with, or result in
a breach or violation of, or result in the imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to the terms of, any (i) indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, instrument or arrangement to which the Company or any of its
subsidiaries is a party or bound or to which its or their property or assets are
subject or (ii) governance documents of the Company.
 
16.   Pevow represents and warrants that (a) each of the Appointed Directors is
prepared to act independently as a director of the Company and there are no
agreements or understandings among the Appointed Directors or with any other
person or entity relating to the matter set forth herein other than as disclosed
to the Company or disclosed in the Schedule 13D, (b) Pevow has the power and
authority to execute, deliver and carry out the terms and provisions of this
Agreement and to consummate the transactions contemplated hereby, (c) this
Agreement has been duly and validly authorized, executed and delivered by Pevow,
constitutes a valid and binding obligation and agreement of Pevow and is
enforceable against Pevow in accordance with its terms and (d) neither the
execution of this Agreement nor the consummation of any of the transactions
contemplated hereby nor the fulfillment of any of the terms hereof will conflict
with, or result in a breach or violation of, any (i) indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, instrument or arrangement to which Pevow is a party or bound or (ii)
governance documents of GEC Holding, LLC.
 
17.   In the event that the Board determines after the date hereof to reimburse
Pevow for his expenses incurred in connection with the Consent Solicitation, the
Company shall reimburse Pevow for all actual out-of-pocket fees and expenses (up
to a maximum amount of $300,000) incurred by Pevow in connection with the
Consent Solicitation and all matters relating thereto, including without
limitation, all proxy advisory fees and expenses, court costs, printing and
mailing fees and expenses and legal fees and expenses in connection with the
Consent Solicitation, preparation of the Consent Statement and all other SEC
filings by Pevow (including without limitation the Schedule 13D and all
amendments thereto), preparation and negotiation of this Agreement and
preparation, negotiation and enforcement of the voting and other agreements
disclosed in the Schedule 13D.  Such reimbursement shall be payable as
follows:  (i) $75,000 payable within one business day of the date hereof, (ii)
$75,000 payable on or before June 30, 2010 and (iii) the remaining amount
(subject to the $300,000 cap) payable in the form of a promissory note executed
and delivered by the Company on the date hereof and substantially in the form
attached hereto as Exhibit A.
 
 
5

--------------------------------------------------------------------------------

 
18.   If any provision of this Agreement or the application thereof to any
person or circumstances is determined, to any extent, to be invalid or
unenforceable, the remainder of this Agreement, or the application of such term
or provision to persons or circumstances other than those as to which the same
is held invalid or unenforceable, will not be affected thereby, and each term
and provision of this Agreement will be valid and enforceable to the fullest
extent permitted by law. 
 
 
[signature page follows]
 
 


 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date hereof.




GATEWAY ENERGY CORPORATION
               
By:
/s/ John A. Raasch
     
John A. Raasch
     
Chief Executive Officer and President
                              /s/ Frederick M. Pevow, Jr.      
Frederick M. Pevow, Jr.
     
 
                                           
GEC HOLDING, LLC
               
By:
/s/ Frederick M. Pevow, Jr.
   
Name:
Frederick M. Pevow, Jr.
   
Title:
                       







 
7

--------------------------------------------------------------------------------

 
Exhibit A
 
PROMISSORY NOTE
 
Houston, Texas
 
 
  $150,000.00      June 1, 2010

 
FOR VALUE RECEIVED, on or before June 30, 2011 and in accordance with the
schedule attached hereto as Annex A, Gateway Energy Corporation (“Maker”)
promises to pay to the holder hereof (“Payee”) in lawful money of the United
States of America, the principal sum of One Hundred and Fifty Thousand Dollars
($150,000.00).  Interest shall accrue on the outstanding principal balance at a
rate equal to thirteen percent (13%) per year, from the date hereof until this
Note is paid in full.  The principal balance of this Note and all accrued and
unpaid interest shall be due and payable in accordance with the schedule set
forth on Annex A.
 
This Note may be prepaid in whole or in part at any time without limitation or
penalty.  Payments of principal and interest with respect to this Note are to be
made in lawful money of the United States of America by wire transfer to an
account maintained by the holder with a bank located in the United States as
designated in writing by the holder or, if no such account is specified, payment
shall be sent to the address of the holder as shown in the records of the Maker
at the close of business on the business day immediately preceding any payment
date.  If any payment on this Note shall become due and payable on a day that is
not a business day, such payment shall be made on the next succeeding business
day and any such extended time of the payment or interest shall not be included
in computing interest at the rate this Note bears in connection with such
payment.  Each payment received hereunder shall, at the option of the holder, be
applied first to accrued but unpaid interest, and thereafter to installments of
principal then due.
 
This Note shall become immediately due and payable upon the earlier to occur of
the insolvency of, general assignment for the benefit of creditors by,
initiation of any proceedings under any state or federal bankruptcy, insolvency,
moratorium or reorganization law or regulation by or against, or the appointment
of a receiver for, all or any portion of the property of Maker.
 
Maker agrees to pay all costs and expenses incurred by the holder arising out
of, or relating to, the enforcement or collection of the indebtedness evidenced
by this Note, including reasonable attorneys’ fees and court costs.
 
The obligation of Maker evidenced by this Note arose in the State of Texas and
this Note shall be governed by and construed under the laws of Texas.
 
 
8

--------------------------------------------------------------------------------

 
To the extent permitted by law, Maker and all endorsers, sureties, accommodation
parties and guarantors hereof jointly and severally, waive presentment for
payment, demand, notice of nonpayment, notice of protest and protest of this
Note and all other notices and demands required by law, and hereby consent to
any and all extensions of time or modifications that may be granted with respect
to the payment or other provisions of this Note and to the release of any
collateral or other security, or any part thereof, and agree that additional
makers, endorsers, guarantors, accommodation parties or sureties may become
parties hereto without notice to them and without affecting their liability
hereunder, and further agree that it shall not be necessary for the holder to
resort to legal remedies against any of them before proceeding against any other
of them and agree that no release of a Maker or one or more of the endorsers,
guarantors, accommodation parties, or sureties, whether by operation of law or
by any act of the holder of this Note, shall release any other Maker, endorser,
guarantor, accommodation party or surety.
 
It is not intended to charge interest at a rate in excess of the maximum rate of
interest that Payee may charge to Maker under applicable usury and other laws,
but if, notwithstanding, interest in excess of such rate shall be paid
hereunder, the interest rate on this Note shall be adjusted to the maximum
permitted under applicable law during the period or periods that the interest
rate otherwise provided herein would exceed such rate and any excess amount
applied at Payee’s option to reduce the outstanding principal balance of this
Note or to be returned to Maker.
 


 

 
GATEWAY ENERGY CORPORATION
             
By:
   
Title:
 







 
 

--------------------------------------------------------------------------------

 
Annex A


Payment Date
Principal Payment
Interest Payment
Total Payment
June 30, 2010
$11,772.59
$1,625.00
$13,397.59
July 31, 2010
$11,900.13
$1,497.46
$13,397.59
August 31, 2010
$12,029.05
$1,368.54
$13,397.59
September 30, 2010
$12,159.36
$1,238.23
$13,397.59
October 31, 2010
$12,291.09
$1,106.50
$13,397.59
November 30, 2010
$12,424.24
$973.35
$13,397.59
December 31, 2010
$12,558.83
$838.76
$13,397.59
January 31, 2011
$12,694.89
$702.70
$13,397.59
February 28, 2011
$12,832.42
$565.17
$13,397.59
March 31, 2011
$12,971.44
$426.15
$13,397.59
April 30, 2011
$13,111.96
$285.63
$13,397.59
May 31, 2011
$13,254.01
$143.58
$13,397.59





 
9

--------------------------------------------------------------------------------

 
Exhibit B
 
NEWS RELEASE

 
Gateway Energy Corporation Announces Agreement with Frederick Pevow


HOUSTON, June 2, 2010 -- Gateway Energy Corporation (OTC Bulletin Board: GNRG;
“Gateway”) announced today that it has reached an agreement with Frederick M.
Pevow, Jr. to settle issues relating to the ongoing consent solicitation
campaign.
 
Under the terms of the agreement, Gateway will appoint Perin Greg deGeurin,
David Fairfax Huff, John O. Niemann, Jr., Frederick M. Pevow, Jr. and Paul G.
VanderLinden, III to Gateway’s board of directors.  These individuals will serve
with John Raasch on the reconstituted board of directors, following the recent
resignations of six of the members of Gateway’s board.  The new Board may
consider appointing a seventh director, who, pursuant to the agreement, would be
reasonably acceptable to Messrs. Pevow and Raasch.
 
Mr. Pevow has agreed that, if elected Chief Executive Officer and President of
Gateway, his base salary will be $175,000 until the 2011 annual stockholders’
meeting.  In addition, Gateway will reimburse Mr. Pevow for the expenses
incurred in connection with the consent solicitation, up to $300,000, of which
$150,000 will be payable in cash and the balance pursuant to a promissory note.
 
Gateway’s Chief Executive Officer and President, John Raasch, commented, “This
agreement allows us to put the distraction of the consent solicitation behind
us, and to focus on Gateway’s business.  I am looking forward to working with
Fred and the other new board members to continue to improve Gateway’s
performance, and to create value for the stockholders of Gateway.  The new board
members will bring valuable insight and perspective to allow us to build
Gateway’s business.”
 
Mr. Pevow, in turn, commented, “I agree with John.  It is time to move
forward.  Let’s get started.”
 
Mr. deGeurin is the president and co-owner of DeGeurin Realty, Inc., a
commercial and residential real estate brokerage. Mr. deGeurin has been the
president and co-owner of DeGeurin Realty, Inc. since 1989. Mr. deGeurin
graduated from the University of Texas at Austin with a bachelor of arts from
the School of Communications.
 
Mr. Huff is the president and co-owner of Progressive Pumps & Controls
Corporation, a distributor of oilfield pumps and related accessories, a position
he has held since January 2009. Mr. Huff was the vice president of Progressive
Pumps & Controls from November 2006 to December 2008. He was self-employed from
March 2006 to October 2006. Mr. Huff was the chief financial officer of Academy
Sports & Outdoors from April 2005 to March 2006. Mr. Huff was formerly an
investment banker for Bank of America and Bear, Stearns & Co. Inc., specializing
in the energy sector. He graduated with a bachelor of science in accounting and
finance from the University of Texas at Austin and earned a masters in business
administration from the Wharton School, University of Pennsylvania.
 
 
10

--------------------------------------------------------------------------------

 
Mr. Niemann is the president and chief operating officer of Arthur Andersen LLP,
and has been since 2003. He previously served on the administrative board of
Arthur Andersen LLP and on the board of partners of Andersen Worldwide. He began
his career at Arthur Andersen in 1978 and served as a partner since 1987 and in
increasing responsibilities in senior management positions, since 1992.
Mr. Niemann has served on the board of directors of many Houston area non-profit
organizations, including Strake Jesuit College Preparatory School (past chair of
the board), The Regis School of the Sacred Heart (past chair of the board), The
Houston Symphony, The Alley Theatre and Taping for the Blind, Inc. He graduated
with a bachelor of arts in managerial studies (magna cum laude) and a masters in
accounting from Rice University and received a juris doctor (summa cum laude)
from the South Texas College of Law.
 
Mr. Pevow is a private investor. He was the president of Pevow and
Associates, Inc., which provided investment and interim CFO consulting services
to companies in the energy, power and chemicals industries, from February 2006
to December 2008.  He was the interim chief financial officer and a member of
the board of directors of Texas Petrochemicals, Inc. from May 2004 to January
2006.  He also served on the board of directors of Abraxas Petroleum
Corporation. He was formerly a senior investment banker to the energy industry
with Smith Barney Inc. and CIBC World Markets.  Mr. Pevow graduated with a
bachelor of arts in the Plan II Honors Program, University of Texas at Austin.
 
Mr. VanderLinden has been manager of market development of Radoil, Inc., a
manufacturer of oil and gas equipment, since January 2009. He was the president,
chief operating officer and co-founder of Gulfshore Midstream Pipelines, Ltd.,
from 2001 until its sale to Gateway in August 2007. He was an owner and
co-founder of SeaCrest Company LLC and served as vice president from June 1997
until the formation of Gulfshore Midstream Pipelines, Ltd., in 2001. He has over
30 years of experience in the natural gas pipeline industry and held positions
at Pan Energy, Natural Gas Pipeline Company of America and United Gas Pipe Line.
Mr. VanderLinden graduated with a bachelor of science in Geology from Eastern
New Mexico University.
 
About Gateway Energy
 
Gateway Energy Corporation owns and operates natural gas gathering,
transportation and distribution systems in Texas, Texas state waters and in
federal waters of the Gulf of Mexico off the Texas and Louisiana coasts. Gateway
gathers offshore wellhead natural gas production and liquid hydrocarbons from
producers, and then aggregates this production for processing and transportation
to other pipelines. Gateway also transports gas through its onshore systems for
non-affiliated shippers and through its affiliated distribution system and makes
sales of natural gas to end users.
 
Safe Harbor Statement
 
Certain of the statements included in this press release, which express a
belief, expectation or intention, as well as those regarding future financial
performance or results, or which are not historical facts, are “forward-looking”
statements as that term is defined in the Securities Act of 1933, as amended,
and the Securities Exchange Act of 1934, as amended. The words “expect”, “plan”,
“believe”, “anticipate”, “project”, “estimate”, and similar expressions are
intended to identify forward-looking statements. These forward-looking
statements are not guarantees of future performance or events and such
statements involve a number of risks, uncertainties and assumptions, including
but not limited to industry conditions, prices of crude oil and natural gas,
regulatory changes, general economic conditions, interest rates, competition,
and other factors. Should one or more of these risks or uncertainties
materialize or should the underlying assumptions prove incorrect, actual results
and outcomes may differ materially from those indicated in the forward-looking
statements, which speak only as of the date hereof. The Company undertakes no
obligation to republish revised forward-looking statements to reflect events or
circumstances after the date hereof or to reflect the occurrence of
unanticipated events.
 
 
 